DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 11-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig et al. (US9929806B2) in view of Tidhar (US20090269074A1), Nagai (US20030043436A1), and Hastings, Jr. et al. (US9215008 B2).
Regarding claim 1, Wabnig et al. discloses A method of obtaining a connection between at least two optical signal nodes, of a Free Space Optical (FSO) communication system (Fig. 6; Fig. 4a-Fig. 5b), the method comprising: 
	transmitting, via a transmitting device of a first optical node, a first diverged optical signal (Fig. 6; Fig. 4a; Column 8, lines 31-32; the operation starts at 60 where a beacon is switched on at 61. The beacon beam is output from the beacon 15 of module 10 as shown Fig. 4a, where in the resulting beam 19 is a diverged optical beam) into an optical medium (Fig. 4a; Column 1, line 12; the beam is transmitted in free space); 
	receiving, at a receiving device of a second optical node, the first diverged optical signal (Fig. 6; Fig. 4a; Column 7, lines 22-23; Column 8, lines 35-36; the measurement of the beacon beam is performed by the detector 21; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64); 
	transmitting, via a transmitting device of the second optical node, a third diverged optical signal to a receiving device of the first optical node (Fig. 6; Fig. 4a; Column 8, lines 31-32; the operation starts at 60 where a beacon is switched on at 61. The beacon beam is output from the beacon 25 of module 20 as shown Fig. 4a, where in the resulting beam 29 is a diverged optical beam) to establish a location of said first optical node (Fig. 6; Fig. 4a; Column 7, lines 20-23; Column 8, lines 35-36; The beacons are used to indicate the respective position of the module by beams 19 and 29. The measurement of the beacon beam is performed by the detectors 12 and 21; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64), and
	establishing a connection, after which, the first optical node transmits, via the transmitting device, a narrower optical signal for the transmission of data via the connection (Fig. 6; Fig. 5a; Column 8, lines 45-46; Column 7, lines 47-51; Column 8, lines 53-56; at 69 the beacon is switched off and the emitter is switched on. Once the rough alignment is sufficiently advanced so that the principal .
	However, Wabnig et al. does not expressly disclose transmitting, in response to receiving the diverged optical signal.
	Tidhar discloses transmitting, in response to receiving the diverged optical signal (Fig. 1; Para. 84; Para. 85; The interrogator unit 12 of the receiver node 1 initiates a communication session and provides a control communication channel by illuminating a certain field of view with an interrogation signal radiated by the interrogator transmitter 12. The interrogation signal carries a "wake-up" command for the transmitter node 2 that was in a "stand-by" regime. If the transmitter node 2 is located within the field of view of the interrogation pattern, its responder unit 21 detects this encoded light pattern and responds to the interrogation signal by establishing a "wake-up" regime. In the "wake-up" regime the transmitter unit 22 begins a search of the receiver unit 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wake-up scheme, as taught by Tidhar, in the present combination in order to place the communication devices in a sleep mode when they are not being utilized for communication so that the power can be saved.
	However, the present combination does not expressly disclose the optical signal has a beam divergence that is dependent upon a distance between the first optical node and the second optical node.
	Nagai discloses the optical signal has a beam divergence that is dependent upon a distance between the first optical node and the second optical node (Fig. 1; Para. 58; The optical wireless communication device 10a measures a distance d to the optical wireless communication device 10b that . (Nagai teaches that in a conventional optical wireless communication device, the divergence and output power of the laser light to be emitted are fixed or set in advance. In a case of optical wireless communication between two optical wireless communication devices that are separated from each other by a greater distance than the transmission range determined in accordance with the specification, a beam area of the laser light received becomes wider while the output power thereof becomes lower. Thus, in a case of optical wireless communication over a longer distance than the determined transmission range, communication error ratio may increase between the two optical wireless communication devices. Moreover, in a case of optical communication between two wireless communication devices that are separated from each other by a shorter distance than the transmission range in accordance with the specification, the beam area of the received laser light becomes narrower while the output power thereof becomes higher. Thus, when the distance between the two optical wireless communication devices is much shorter than the determined transmission range, life of a light-receiving device that receives the laser light is reduced. (Para. 6-7)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method to adjust the beam divergence, as taught by Nagai, in the present combination in order to optimize the performance of the communication system by allowing the adjustment of the beam divergence according to distance that would reduce the error ratio and to increase the life of the receiver. (Nagai, Para. 6-7).
a plurality of transmitting devices of a first optical node, the first and second diverged optical signals being transmitted in different directions.
	Hastings, Jr. et al. discloses a plurality of transmitting devices of a first optical node (Fig. 3; the transceivers 304a to 304d and the transceivers 306a to 306g are shown), the first and second diverged optical signals being transmitted in different directions (Fig. 3; Column 5, lines 25-36; transceivers 304a and 304b are located at the right side of the airborne platform and communicate with one or more of its nearest neighbor airborne platforms on its right side. Similarly, telescopes or transceivers 304c and 304d are located at the left side and communicate with one or more of its nearest neighbor airborne platforms on its left side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add more transmitter pointing to different direction, as taught by Hastings Jr., et al., in the present combination in order to provide optical communication to multiple directions providing larger overall field of view for possible communication coverage area.	
 	Regarding claim 4, the present combination discloses The method according to claim 1, as described and applied above, the method comprising: transmitting, via at least one transmitting device of the first optical node, a plurality of optical signals (Wabnig et al., Fig. 6; Fig. 4 and Fig. 5; a wide beam output from the beacon 15 and the narrow beam output from the principal emitter 17 is shown); 2Docket No.: BAE.XA5325USPreliminary Amendmentwherein the plurality of optical signals are transmitted as a sequence of optical signals (Wabnig et al., Fig. 6; Fig. 4b; Column 7, lines 33-37; the wide beam is transmitted in approximate alignment stage while the narrow beam is transmitted in the precise alignment stage. Thus, the wide beam and narrow beam is in sequence. Further, the oscillations can be simulated by having several auxiliary beacons 16, 26 around the central beacon 15, 25 being switched on periodically. An example of auxiliary beacons 16 and 26 are shown on FIG. 4b.) having progressively decreasing beam divergence (Wabnig et al., Fig. 6; Fig. 4 and Fig. 5; the transmitted beam switches from the beacon beams 19 and 29 to narrower beams and increasing irradiance (Wabnig et al., Fig. 6; Column 8, lines 48-49 and lines 54-56; at step 72, it is determined whether the signal has reached a predetermined level. That is, irradiance is increased to predetermined level. If yes, at step 74, the communication starts on the optical link when the other module is also ready); and 
	receiving, at the receiving device of the second optical node, at least one of the transmitted sequence of optical signals (Wabnig et al., Fig. 6; Fig. 4a; Column 7, lines 22-23; Column 8, lines 35-36; the measurement of the beacon beam is performed by the detector 21; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64); 
	transmitting, in response to receiving the at least one of the transmitted sequence of optical signals (Tidhar, Fig. 1; Para. 84; Para. 85; The interrogator unit 12 of the receiver node 1 initiates a communication session and provides a control communication channel by illuminating a certain field of view with an interrogation signal radiated by the interrogator transmitter 12. The interrogation signal carries a "wake-up" command for the transmitter node 2 that was in a "stand-by" regime. If the transmitter node 2 is located within the field of view of the interrogation pattern, its responder unit 21 detects this encoded light pattern and responds to the interrogation signal by establishing a "wake-up" regime. In the "wake-up" regime the transmitter unit 22 begins a search of the receiver unit 11), via a transmitting device of the second optical node, the third diverged optical signal to the receiving device of the first optical node (Wabnig et al., Fig. 6; Fig. 4a; Column 8, lines 31-32; the operation starts at 60 where a beacon is switched on at 61. The beacon beam is output from the beacon 25 of module 20 as shown Fig. 4a, where in the resulting beam 29 is a diverged optical beam) to establish a location of said first optical node (Wabnig et al., Fig. 6; Fig. 4a; Column 7, lines 20-23; Column 8, lines 35-36; The beacons are used to indicate the respective position of the module by beams 19 and 29. The measurement of the beacon beam is performed by the detectors 12 and 21; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64); and in response to receiving the third diverged optical signal, ceasing the transmission of the plurality of optical signals by the first optical node (Wabnig et al., Fig. 4a; Fig. 4b; Fig. 6; Column 7, lines 20-23; Column 8, lines 35-36; The beacons are used to indicate the respective position of the module by beams 19 and 29, wherein beacons oscillate between the auxiliary beacons and the central beacon as shown in Fig. 4b. The measurement of the beacon beam is performed by the detectors 12 and 21; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64).
	Regarding claim 8, the present combination discloses The method according to claim 1, as described and applied above, wherein at least one node of the first and second optical nodes further comprises a wake-up sensor for the detection of a wake-up signal from the other of the first and second optical nodes, causing a change from a dormant state to an active state (Tidhar, Fig. 1; Para. 84; Para. 85; The interrogator unit 12 of the receiver node 1 initiates a communication session and provides a control communication channel by illuminating a certain field of view with an interrogation signal radiated by the interrogator transmitter 12. The interrogation signal carries a "wake-up" command for the transmitter node 2 that was in a "stand-by" regime. If the transmitter node 2 is located within the field of view of the interrogation pattern, its responder unit 21 detects this encoded light pattern and responds to the interrogation signal by establishing a "wake-up" regime. In the "wake-up" regime the transmitter unit 22 begins a search of the receiver unit 11).	
	Regarding claim 11, Wabnig et al. discloses A Free Space Optical, (FSO) system, (Fig. 4 and 5) comprising: 
	first and second nodes (Fig. 4; the module 10 and 20), remote from each other (Fig. 4; the module 10 and 20 are remote to each other), 
	each node comprising i) at least a first optical signal transmitter (Fig. 4; Fig. 5; the module 10 transmits optical signal 19 and 13 as shown) wherein at least one of said optical signal transmitters, comprises a lens (Fig. 4; the lens 14 as shown) and at least one array of individual emitters (Fig. 5; the , and ii) at least one optical signal receiver (Fig. 4; the receiver 12); and 
	a controller (Fig. 4 and 5; Fig. 2; the control apparatus 30) including a processor (Fig. 4; Fig. 2; the data processing unit 32) and configured to cause transmission, via the first optical signal transmitter, of a first diverged optical signal (Fig. 6; Fig. 4a; Column 8, lines 31-32; the operation starts at 60 where a beacon is switched on at 61. The beacon beam is output from the beacon 15 of module 10 as shown Fig. 4a, where in the resulting beam 19 is a diverged optical beam) into an optical medium (Fig. 4a; Column 1, line 12; the beam is transmitted in free space), 
	cause reception, via the at least one optical signal receiver of the first node, of a second diverged optical signal (Fig. 6; Fig. 4a; Column 7, lines 22-23; Column 8, lines 35-36; the measurement of the beacon beam 29 is performed by the detector 12; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64. The diverged beacon beam 29 is received by the module 10 as shown), the second diverged optical signal transmitted by at least one optical signal transmitter of the second node (Fig. 4a; The beacon beam is output from the beacon 25 of module 20 as shown Fig. 4a, where in the resulting beam 29 is a diverged optical beam), to establish a location of the second node (Fig. 6; Fig. 4a; Column 7, lines 20-23; Column 8, lines 35-36; The beacons are used to indicate the respective position of the module by beams 19 and 29. The measurement of the beacon beam is performed by the detectors 12 and 21; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64), 
	after the location of the second node is established, adjust the lens of the first node (Fig. 4; Fig. 5; Fig. 6; after the approximate alignment stage, the lens is adjusted in step 73 to defocus slightly as part of precise alignment stage) and cause transmission, via the lens and at least one optical signal transmitter of the first node (Fig. 5; the principal emitter 17 transmits the optical signal 13 to the module 20), of a third optical signal that is narrower than the first and second diverged optical signals Fig. 5; the optical beam 13 is narrower than the optical beacon beam 19 as shown), to establish an optical connection between the first and second nodes (Fig. 6; Fig. 5a; Column 8, lines 45-46; Column 7, lines 47-51; Column 8, lines 53-56; at 69 the beacon is switched off and the emitter is switched on. Once the rough alignment is sufficiently advanced so that the principal emitter 17, 27 of each module produces a beam that is fully transmitted through the aperture 12, 22 of the other module, a more precise alignment procedure can be performed. If it is determined that the second alignment iteration stage is complete, the procedure can move to step 74 where communication of the optical link can start when the other module is also ready).
	However, Wabnig et al. does not expressly disclose optical signal transmitted by at least one transmitter of the second node in response to receiving at least one of the first diverged optical signals.
	Tidhar discloses optical signal transmitted by at least one transmitter of the second node in response to receiving at least one of the first diverged optical signals (Fig. 1; Para. 84; Para. 85; The interrogator unit 12 of the receiver node 1 initiates a communication session and provides a control communication channel by illuminating a certain field of view with an interrogation signal radiated by the interrogator transmitter 12. The interrogation signal carries a "wake-up" command for the transmitter node 2 that was in a "stand-by" regime. If the transmitter node 2 is located within the field of view of the interrogation pattern, its responder unit 21 detects this encoded light pattern and responds to the interrogation signal by establishing a "wake-up" regime. In the "wake-up" regime the transmitter unit 22 begins a search of the receiver unit 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wake-up scheme, as taught by Tidhar, in the present combination in order to place the communication devices in a sleep mode when they are not being utilized for communication so that the power can be saved.
adjust a beam divergence of the third optical signal based upon a determined distance between the first and second nodes.
	Nagai discloses adjust a beam divergence of the third optical signal based upon a determined distance between the first and second nodes (Fig. 1; Para. 58; The optical wireless communication device 10a measures a distance d to the optical wireless communication device 10b that is an object to be irradiated with laser light emitted from the optical wireless communication device 10a, and then adjusts or sets the divergence and/or output power of the laser light cast onto the optical wireless communication device 10b based on the measured distance d. The optical wireless communication device 10a then transmits data to the optical wireless communication device 10b by using the laser light having the adjusted divergence and/or output power). (Nagai teaches that in a conventional optical wireless communication device, the divergence and output power of the laser light to be emitted are fixed or set in advance. In a case of optical wireless communication between two optical wireless communication devices that are separated from each other by a greater distance than the transmission range determined in accordance with the specification, a beam area of the laser light received becomes wider while the output power thereof becomes lower. Thus, in a case of optical wireless communication over a longer distance than the determined transmission range, communication error ratio may increase between the two optical wireless communication devices. Moreover, in a case of optical communication between two wireless communication devices that are separated from each other by a shorter distance than the transmission range in accordance with the specification, the beam area of the received laser light becomes narrower while the output power thereof becomes higher. Thus, when the distance between the two optical wireless communication devices is much shorter than the determined transmission range, life of a light-receiving device that receives the laser light is reduced. (Para. 6-7)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method to adjust the beam divergence, as taught by 
	However, the present combination still lacks a first optical signal transmitter and a second optical signal transmitter arranged to each transmit radiation in a different direction.
	Hastings, Jr. et al. discloses a first optical signal transmitter and a second optical signal transmitter (Fig. 3; the transceivers 304a to 304d and the transceivers 306a to 306g are shown) arranged to each transmit radiation in a different direction (Fig. 3; Column 5, lines 25-36; transceivers 304a and 304b are located at the right side of the airborne platform and communicate with one or more of its nearest neighbor airborne platforms on its right side. Similarly, telescopes or transceivers 304c and 304d are located at the left side and communicate with one or more of its nearest neighbor airborne platforms on its left side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add more transmitter pointing to different direction, as taught by Hastings Jr., et al., in the present combination in order to provide optical communication to multiple directions providing larger overall field of view for possible communication coverage area.	
	Regarding claim 12, the present combination discloses The FSO system according to claim 11, as described and applied above, wherein the lens of the optical signal transmitter includes a translating lens, a zoom lens, a fluidic lens, a programmable liquid crystal lens, (Williams et al., Fig. 1; Fig. 5; Page 8, first paragraph; Abstract; the fluidic lenses provided dynamic control of beam divergence. A fibre coupled 520 nm laser diode and fluidic lens allowed a beam to be transmitted from the node with variable divergence).
	Regarding claim 13, the present combination discloses The FSO system according to claim 11, wherein the individual emitters include uLEDs, LEDs, laser diodes or vertical cavity surface emitting lasers (Wabnig et al., Fig. 4; Column 4, lines 12-14; The devices provide optical modules configured to maximize the coupling efficiency of an optical laser based directional communication link. Thus, the emitters are laser diodes).
	Regarding claim 14, the present combination discloses The FSO system according to claim 11, as described and applied above, wherein the optical signal transmitters of the first node comprises: a central optical transmitter (Hastings, Jr. et al., Fig. 3; the transceiver 306b is central transceiver as shown), and a plurality of further optical transmitters disposed around a peripheral edge of the central transmitter (Hastings, Jr. et al., Fig. 3; the transceivers 304a to 304d are disposed around a peripheral edge of the central transceiver 306b as shown).
	Regarding claim 15, the present combination discloses The FSO system according to claim 11, wherein at least one of the first or second nodes is located on a mobile platform (Wabnig et al., Fig. 4; Column 3, lines 53-56; the communications are provided on an optical link between two optical apparatus, for example between two mobile devices).	
	Regarding claim 21, the present combination discloses The FSO system according to claim 11, as described and applied above, wherein the optical signal transmitters of the first node includes a central transmitter (Wabnig et al., Fig. 5b; the module 10 includes principle emitter 17 which is at the center as shown) and additional transmitters arranged around the periphery of the central transmitter (Wabnig et al., Fig. 5b; the auxiliary emitter 18 and the beacons 15 and 16 are placed at the periphery as shown), wherein the processor is configured to cause transmission of the third optical signal only via the central transmitter (Wabnig et al., Fig. 5a; Fig. 5b; Column 7, line 52-54; the principal emitters 17, 27 and receivers 12, 21 is used for the information channel. This is shown in FIG. 5a by beams 13 and 23).
Claims 2-3, 6-7, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig et al. (US9929806B2), Tidhar (US20090269074A1), Nagai (US20030043436A1), and Hastings, Jr. et al. (US9215008B2) in view of Williams et al. (Acquisition and tracking for underwater optical communications, Oct., 2017).
	Regarding claim 2, the present combination discloses The method according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose upon establishing the connection, at least one of the first and second optical nodes moves in the direction of the other of the first and second optical nodes such that the distance between the first and second optical nodes is decreased.
	Williams et al. discloses upon establishing the connection, at least one of the first and second optical nodes moves in the direction of the other of the first and second optical nodes such that the distance between the first and second optical nodes is decreased (Fig. 1; Page 2, Section 2. Acquisition Strategies, third paragraph; a beacon, emitted from a first platform (the “initiator”), must cover an uncertainty zone in which a second platform (the “recipient”) is expected to be located. The beacon may be detected by the second platform and provide directional information e.g. through Angle-of-Arrival (AoA) sensing. On determination of AoA, the second platform may direct its own optical beacon towards the first platform, providing similar AoA information. Closed-loop tracking of each beacon can be implemented to maintain beam alignment, including during platform movement. Optical communications can then be initiated. The platforms may also use the obtained relative position information to move closer together to increase the link SNR and/or data rate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the communication node closer, as taught by William et al., in the present system in order to increase the link SNR and data rate.
	Regarding claim 3, the present combination discloses The method according to claim 1, as described and applied above.
a lens to control the divergence of said first, second, and third diverged optical signals.
	Williams et al. discloses a lens to control the divergence of said first, second, and third diverged optical signals (Fig. 1; Fig. 5; Page 8, first paragraph; Abstract; the fluidic lenses provided dynamic control of beam divergence. A fibre coupled 520 nm laser diode and fluidic lens allowed a beam to be transmitted from the node with variable divergence).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system to utilize the fluidic lenses, as taught by Williams et al., in the present system in order to variably control the divergence of the optical beam. 
	Regarding claim 6, the present combination discloses The method according to claim 4, as described and applied above.
	However, the present combination does not expressly disclose the optical signals in the sequence are transmitted as a sequence of non-overlapping loops to scan at least part of the optical medium, and beam divergence of the optical signals in the sequence is: = / 2j-1 , and radii of the loops in the sequence of loops are equal to r = (k / 2j -1)* ,  for k = 0, …, j , where  is a maximum divergence of the corresponding transmitting device, and j is an integer.
	Williams et al. discloses the optical signals in the sequence are transmitted as a sequence of non-overlapping loops to scan at least part of the optical medium (Fig. 2; the figure provides the schematic representation of hybrid scanning strategy where the optical beam is transmitted as a sequence of non-overlapping loops as shown), and beam divergence of the optical signals in the sequence is: = / 2j-1 (Fig. 2; Table 1; the divergence  is o / 1, o / 3, o / 5, o / 7, … which is same result as disclosed by the applicant in the specification page 15, lines 6-9), and radii of the loops in the sequence of loops are equal to r = (k / 2j -1)* ,  for k = 0, …, j  (Fig. 2; Table 1; the sweep pointing angles is o / 3; o / 5, 2o / 5; o / 7, 2o / 7, 3o / 7; … which is same result as disclosed by the applicant , where  is a maximum divergence of the corresponding transmitting device, and j is an integer (Fig. 2; o is the maximum divergence as shown for  =0). (Williams et al. teaches that the hybrid scanning strategy using an optical source with variable beam divergence provides the fast, robust and long range acquisition capability (Page 3, first paragraph))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hybrid scanning strategy, as taught by Williams et al., in the present combination in order to provide the fast, robust and long range acquisition capability (Williams et al., Page 3, first paragraph).
	Regarding claim 7, the present combination discloses The method according to claim 4, as described and applied above.
	However, the present combination does not expressly disclose the irradiances of the optical signals in the sequence are Ii = (2i -1)2 I for i = 1,2,3,…, wherein: i is a sequence number of an optical signal; Ii is the irradiance of the ith optical signal in the sequence; and I is the irradiance of an optical signal having a beam divergence equal to a maximum beam divergence of the corresponding transmitting device.
	Williams et al. discloses the irradiances of the optical signals in the sequence are Ii = (2i -1)2 I for i = 1,2,3,…, wherein: i is a sequence number of an optical signal (Fig. 2; Table 1; the figure provides the schematic representation of hybrid scanning strategy where the optical beam is transmitted as a sequence of non-overlapping loops as shown, wherein the irradiance I(r) is given by (2 + 1)2 Io(r). (Here is equal to i-1); Ii is the irradiance of the ith optical signal in the sequence (Fig. 2; Table 1; the irradiance I(r) is given in phase which is a sequence); and I is the irradiance of an optical signal having a beam divergence equal to a maximum beam divergence of the corresponding transmitting device (Fig. 2; Table 1; the Io(r) is the irradiance at divergence o as shown). (Williams et al. teaches that the hybrid scanning strategy using an optical source with variable beam divergence provides the fast, robust and long range acquisition capability (Page 3, first paragraph))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hybrid scanning strategy, as taught by Williams et al., in the present combination in order to provide the fast, robust and long range acquisition capability (Williams et al., Page 3, first paragraph).
	Regarding claim 16, the present combination discloses The FSO system according to claim 15, as described and applied above.
	However, the present combination does not expressly disclose the mobile platform is a submersible vehicle.
	Williams et al. disclosesoweH the mobile platform is a submersible vehicle (Williams et al., Fig. 5; Fig. 1; the node is submerged underwater as shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication of the present combination to the submersible vehicles, as taught by Williams et al., in order to realize wireless communication system using the optical signal under the water. Furthermore, it has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)).
	Regarding claim 17, the present combination discloses The FSO system according to claim 16, as described and applied above, wherein the system operates wholly submerged in water (Williams et al., Fig. 1; Page 2, section 2, Acquisition Strategies, third paragraph; the optical link acquisition between underwater platforms is through the use of optical beacons. Thus, the optical link is established between the underwater platforms).	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig et al. (US9929806B2), Tidhar (US20090269074A1), Nagai (US20030043436A1), Hastings, Jr. et al. (US9215008B2) in view of Jenson (US20120106978A1).
	Regarding claim 5, the present combination discloses The method according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose the first, second and/or third diverged optical signal transmission is a plurality of pulsed transmissions.
	Jenson discloses the first, second and/or third diverged optical signal transmission is a plurality of pulsed transmissions (Fig. 6, Fig. 3A; Para. 39; a data transmission of a string of binary 1’s (i.e., 1111111) is shown). (Jenson teaches that the system provides a method for extending the range that a laser can transmit data, particularly in environments with high attenuation or turbidity (Abstract)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high energy pulse optical beam, as taught by Jenson, in order to extend the range of an optical communication system (Jenson, Abstract).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig et al. (US9929806B2), Tidhar (US20090269074A1), Nagai (US20030043436A1), and Hastings, Jr. et al. (US9215008B2) in view of Fucile et al. (US20050232638A1).
	Regarding claim 10, the present system discloses The method according to claim 1, as described and applied above.
	However, the present system does not expressly disclose an acoustic signal transmitter, utilised to signal its location to the other of the first and second optical nodes.
	Fucile et al. discloses an acoustic signal transmitter, utilised to signal its location to the other of the first and second optical nodes (Fig. 4; Para. 27; the receiver includes a squealer device allowing the communication between a transmitter and the receiver. The squealer may be an acoustic sound .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an squealer, as taught by Fucile et al., in the present system in order to provide a feedback message to keep the light beam aligned with the receiver and not lose the communication link.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig et al. (US9929806B2) in view of Nagai (US20030043436A1), Hastings, Jr. et al. (US9125008B2) and Mehdi (Von Neumann Architecture, 2012).
	Regarding claim 18, Wabnig et al. discloses A computer program product (Fig. 2; Fig. 6) including one or more non-transitory machine-readable mediums (Fig. 2; memory 31) for obtaining a connection between at least two optical signal nodes of a Free Space Optical (FSO) communication system, the process comprising: 
	causing transmission, via optical signal transmitter of a first node, of at least a first diverged optical signal (Fig. 6; Fig. 4a; Column 8, lines 31-32; the operation starts at 60 where a beacon is switched on at 61. The beacon beam is output from the beacon 15 of module 10 as shown Fig. 4a, where in the resulting beam 19 is a diverged optical beam) into an optical medium (Fig. 4a; Column 1, line 12; the beam is transmitted in free space); 
	causing reception, via an optical signal receiver of the first node, of a third diverged optical signal (Fig. 6; Fig. 4a; Column 7, lines 22-23; Column 8, lines 35-36; the measurement of the beacon beam is performed by the detector 12; when a signal is detected the operation moves to approximate alignment state along the lines shown in Fig. 4b at 64. The diverged beacon beam 29 is received by the module 10 as shown), the third diverged optical signal transmitted through an optical medium via an optical signal transmitter of a second node remote from the first node (Fig. 4a; Column 1, line 12; The beacon beam is output from the beacon 25 of the remote module 20 as shown Fig. 4a, where in the resulting beam 29 is a diverged optical beam. The optical beams are transmitted through free-space), to establish a location of the second node (Fig. 6; Fig. 5a; Column 8, lines 45-46; Column 7, lines 47-51; Column 8, lines 53-56; at 69 the beacon is switched off and the emitter is switched on. Once the rough alignment is sufficiently advanced so that the principal emitter 17, 27 of each module produces a beam that is fully transmitted through the aperture 12, 22 of the other module, a more precise alignment procedure can be performed. If it is determined that the second alignment iteration stage is complete, the procedure can move to step 74 where communication of the optical link can start when the other module is also ready); 	
	after the location of the second node is established, adjusting a lens of the first node (Fig. 4; Fig. 5; Fig. 6; after the approximate alignment stage, the lens is adjusted in step 73 to defocus slightly as part of precise alignment stage) and causing transmission, via the lens and at least one optical signal transmitter of the first node (Fig. 5; the principal emitter 17 transmits the optical signal 13 to the module 20), of a fourth optical signal that is narrower than the first and third diverged optical signals (Fig. 5; the optical beams 13 and 23 are narrower than the optical beacon beam 19 or 29 as shown), to establish an optical connection between the first and second nodes (Fig. 6; Fig. 5a; Column 8, lines 45-46; Column 7, lines 47-51; Column 8, lines 53-56; at 69 the beacon is switched off and the emitter is switched on. Once the rough alignment is sufficiently advanced so that the principal emitter 17, 27 of each module produces a beam that is fully transmitted through the aperture 12, 22 of the other module, a more precise alignment procedure can be performed. If it is determined that the second alignment iteration stage is complete, the procedure can move to step 74 where communication of the optical link can start when the other module is also ready).
	However, the present combination does not expressly disclose adjusting a beam divergence of the third optical signal based upon a determined distance between the first and second nodes.
	Nagai discloses adjusting a beam divergence of the fourth optical signal based upon a determined distance between the first and second nodes (Fig. 1; Para. 58; The optical wireless communication device 10a measures a distance d to the optical wireless communication device 10b that is an object to be irradiated with laser light emitted from the optical wireless communication device 10a, and then adjusts or sets the divergence and/or output power of the laser light cast onto the optical wireless communication device 10b based on the measured distance d. The optical wireless communication device 10a then transmits data to the optical wireless communication device 10b by using the laser light having the adjusted divergence and/or output power). (Nagai teaches that in a conventional optical wireless communication device, the divergence and output power of the laser light to be emitted are fixed or set in advance. In a case of optical wireless communication between two optical wireless communication devices that are separated from each other by a greater distance than the transmission range determined in accordance with the specification, a beam area of the laser light received becomes wider while the output power thereof becomes lower. Thus, in a case of optical wireless communication over a longer distance than the determined transmission range, communication error ratio may increase between the two optical wireless communication devices. Moreover, in a case of optical communication between two wireless communication devices that are separated from each other by a shorter distance than the transmission range in accordance with the specification, the beam area of the received laser light becomes narrower while the output power thereof becomes higher. Thus, when the distance between the two optical wireless communication devices is much shorter than the determined transmission range, life of a light-receiving device that receives the laser light is reduced. (Para. 6-7)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method to adjust the beam divergence, as taught by Nagai, in the present combination in order to optimize the performance of the communication system by allowing the adjustment of the beam divergence according to distance that would reduce the error ratio and to increase the life of the receiver. (Nagai, Para. 6-7).
	However, the present combination does not expressly disclose a plurality of optical signal transmitters of a first node, each of the first optical signal and second optical signal being transmitted in a different direction.
	Hastings, Jr. et al. discloses a plurality of optical signal transmitters of a first node (Fig. 3; the transceivers 304a to 304d and the transceivers 306a to 306g are shown), each of the first optical signal and second optical signal being transmitted in a different direction (Fig. 3; Column 5, lines 25-36; transceivers 304a and 304b are located at the right side of the airborne platform and communicate with one or more of its nearest neighbor airborne platforms on its right side. Similarly, telescopes or transceivers 304c and 304d are located at the left side and communicate with one or more of its nearest neighbor airborne platforms on its left side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add more transmitter pointing to different direction, as taught by Hastings Jr., et al., in the present combination in order to provide optical communication to multiple directions providing larger overall field of view for possible communication coverage area.	
	However, the present combination does not expressly disclose one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out.
	Medhi discloses one or more non-transitory machine-readable mediums (Fig. 2.1; the memory) encoded with instructions (Fig. 2.1; Page 1, last paragraph; the computer’s memory is used to store that when executed by one or more processors cause a process to be carried out (Fig. 2.1; Page 2, third paragraph; once the program is in memory, the operation system then schedules the CPU to begin executing the program instructions. Each instruction to be executed must first be retrieved from memory).
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Medhi with the present combination. One of ordinary skill in the art would have been motivated to do so because, although Wabnig et al. discloses the memory and the processor, Wabnig et al. does not provide how the memory and processor are related together to provide the fully automated communication system that runs on computer software. Medhi provides the missing details.
	Regarding claim 19, the present combination discloses The computer program product according to claim 18, as described and applied above, wherein once the location of the second node is established, the process includes: causing transmission, via the lens and the at least one optical signal transmitter of the first node, of a sequence of optical signals (Wabnig et al., Fig. 6; Fig. 4 and Fig. 5; a wide beam output from the beacon 15 and the narrow beam output from the principal emitter 17 is shown, wherein the wide beam is transmitted in approximate alignment stage while the narrow beam is transmitted in the precise alignment stage. Thus, the wide beam and narrow beam is in sequence) having progressively decreasing beam divergence (Wabnig et al., Fig. 6; Fig. 4 and Fig. 5; the transmitted beam switches from the beacon beams 19 and 29 to narrower beams 13 and 23. Thus, the divergence is progressively decreased) and increasing irradiance, to establish the connection (Wabnig et al., Fig. 6; Column 8, lines 48-49 and lines 54-56; at step 72, it is determined whether the signal has reached a predetermined level. That is, irradiance is increased to predetermined level. If yes, at step 74, the communication starts on the optical link when the other module is also ready).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabnig et al. (US9929806B2), Nagai (US20030043436A1), Hastings, Jr. et al. (US9125008B2), and Mehdi (Von Neumann Architecture, 2012) in view of Williams et al. (Acquisition and tracking for underwater optical communications, Oct., 2017).
	Regarding claim 20, the present combination discloses An underwater platform including the computer program product according to claim 18, as described and applied above. 	
	However, the present combination does not expressly disclose the optical medium is water and the process operates when the platform is wholly submerged in water.
	Williams et al. discloses the optical medium is water and the process operates when the platform is wholly submerged in water (Fig. 1; Page 2, section 2, Acquisition Strategies, third paragraph; the optical link acquisition between underwater platforms is through the use of optical beacons. Thus, the optical link is established between the underwater platforms).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication of the present combination to the submersible vehicles, as taught by Williams et al., in order to realize wireless communication system using the optical signal under the water. Furthermore, it has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.